Exhibit 4.15(e)FOURTH SUPPLEMENTAL INDENTUREdated as of July 5, 2007amongLYONDELL CHEMICAL COMPANY,as CompanyLYONDELL EUROPE HOLDINGS INC.,as Subsidiary GuarantorandTHE BANK OF NEW YORK,as Trustee10½% Senior Secured Notes due 2013 THIS FOURTH SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), entered into as of July 5, 2007 among LYONDELL CHEMICAL COMPANY, a Delawarecorporation (the “Company”) LYONDELL EUROPE HOLDINGS INC., a Delaware corporation (the “Undersigned”) and THE BANK OF NEW YORK, as trustee (the “Trustee”).RECITALSWHEREAS, the Company, the Subsidiary Guarantors party thereto and the Trustee entered into the Indenture, dated as of May 20, 2003 (as may be amended, supplemented orotherwise modified, the “Indenture”), relating to the Company’s 10½% Senior Secured Notes due 2013 (the “Notes”);WHEREAS, as a condition to the Trustee entering into the Indenture and the purchase of the Notes by the Holders, the Company agreed, subject to certain exceptions, pursuantto Section 4.22 of the Indenture to cause any Restricted Subsidiary that has guaranteed or secured Indebtedness of the Company or any of its Restricted Subsidiaries to provideSubsidiary Guarantees.AGREEMENTNOW, THEREFORE, in consideration of the premises and mutual covenants herein contained and intending to be legally bound, the parties hereto hereby agree as follows:Section 1.Capitalized terms used herein and not otherwise defined herein are used as defined in the Indenture.Section 2.The Undersigned, by its execution of this Supplemental Indenture, agrees to be a Subsidiary Guarantor under the Indenture and to be bound by the terms of theIndenture applicable to Subsidiary Guarantors, including, but not limited to, Article 13 thereof.Section 3.This Supplemental Indenture shall be governed by and construed in accordance with the internal laws of the State of New York.Section 4.This Supplemental Indenture may be signed in various counterparts which together shall constitute one and the same instrument.Section 5.This Supplemental Indenture is an amendment supplemental to the Indenture and said Indenture and this Supplemental Indenture shall henceforth be read together. IN WITNESS WHEREOF, the parties have duly executed and delivered this Supplemental Indenture or have caused this Supplemental Indenture to be duly executed on theirrespective behalf by their respective officers thereunto duly authorized, as of the day and year first above written.LYONDELL CHEMICAL COMPANYBy: /s/ Karen A. TwitchellKaren A. Twitchell Vice President and TreasurerLYONDELL EUROPE HOLDINGS INC.By: /s/ Francis P. McGrailFrancis P. McGrailPresident and TreasurerTHE BANK OF NEW YORK, as TrusteeBy: /s/ Robert A. MassimilloName:Robert A. MassimilloTitle:Vice President
